DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 31, 2022 has been entered. Claims 1, 7, 8, 19, and 20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on February 28, 2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed on May 31, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The replacement sheet of Fig. 3 describes tip, 100, as a part of the straightening part 10. However, page 13 of the original disclosure describes tip as a part of the nozzle “the laser peening processing apparatus 1 and the laser peening processing method are to have the straightening part 10 for straightening a flow of the liquid L at a tip of the nozzle 3 in order to prevent generating of air bubbles caused by disorder of the flow of the liquid L.”  Page 9 describes “Thus, a straightening part 10 for straightening a flow of the liquid L is disposed on the tip of the nozzle 3.”  Thus tip 3 is part of nozzle, and straightening part 10 is disposed at tip. The tip 100 is not a part of element 10 as shown in the replacement sheet of Fig. 3.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 103. 
Claims 1, 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 20170087667 (hereafter Yamamoto) and further in view of Richerzhagen, CA2330426 (hereafter Richerzhagen).
Regarding claim 1, Yamamoto teaches a laser peening apparatus with a nozzle that emits fluid and laser beam to a work piece. Yamamoto  teaches
“A laser peening processing apparatus comprising:” (FIG. 48 is a conceptual view illustrating a principle of laser peening.)

    PNG
    media_image1.png
    659
    470
    media_image1.png
    Greyscale

Fig. 1 of Yamamoto teaches laser peening apparatus
“a laser oscillator configured to oscillate a laser light;” (Fig. 1 teaches laser light source 11. Paragraph [76] teaches “the laser light source 11 that oscillates the laser light 11a”.)
 “a nozzle configured to focus the laser light passing  through the nozzle and irradiate a surface to be processed of a workpiece with the focused laser light while making a liquid passing through the nozzle flow toward the surface to be processed,” (Fig. 2 teaches nozzle 5 comprising a focusing lens 12 to focus the laser beam on a workpiece surface. The beam is enclosed by a water stream 5a. focusing laser beam 11a and water stream 5 directed towards workpiece 1. Paragraph [80] teaches “In the water stream 5a directed toward the workpiece 1 from the water nozzle 5, the laser light 11a is directed in the same direction. The laser light 11a is collected toward the workpiece 1 by the light collector 12 provided in the water nozzle 5.”) 

    PNG
    media_image2.png
    517
    525
    media_image2.png
    Greyscale

Fig. 2 teaches laser beam surrounded by water 
“the nozzle including an end section having tip from which ejects the liquid toward the surface to be processed” (Annotated Fig. 45 of Yamamoto)

    PNG
    media_image3.png
    781
    793
    media_image3.png
    Greyscale

Fig. 45 of Yamamoto teaches nozzle with straightening vane 126 and tapering 123
“wherein a straightener configured to straighten a flow of the liquid is disposed inside the nozzle in the end section, the straightener comprises a first part having a straightening vane , and a second part closer to the tip of the nozzle than the first part,” (Yamamoto teaches a straightener in Fig. 45 and 46 with flow paths. The straightener comprises 126, and tapered element 123.Fig. 45 teaches straightener  is disposed inside the nozzle in the end section. Paragraph [126] teaches “The flow straightener 126 straightens the turbulent water stream. The flow straightener 126 suppresses scattering of water flow after coming up at the workpiece 1.” Here element 126 corresponds to first part, element 123 corresponds to second part of the instant claim. Element 123 is closer to the nozzle tip than element 126.)
 “the straightening vane has a gap through which the liquid passes, the gap has a cross section intersecting a flow direction of the liquid, the cross section having a star shape,” (Yamamoto teaches in paragraph [170] “a flow path in the flow smoothing cylinder 126a and four flow paths divided from the annular section by the four flow smoothing plates 126b. The number of the flow smoothing plates 126b is not limited to four, but may be three or more than four.” The flow paths correspond to gap in the instant claim. 

    PNG
    media_image4.png
    566
    753
    media_image4.png
    Greyscale

Fig. 46 of Yamamoto teaches vane with gap for flow path and plates (left figure). The schematic on right envisions a cross-section of the gap with five plates
 And paragraph [172] teaches “Though the example in which the flow smoothing plate 126b spreads radially and extends axially is shown, they may be inclined from the axial or/and radial direction of the flow smoothing plate 126b. Alternatively, flow smoothing wing may be provided along inner surface of the water nozzle 5.” Hence Yamamoto anticipates the shape of the vane can be star shaped with smoothing plates 126b.)
“ the second part has a flow path of the liquid, the flow path having a circular cross section,” (Yamamoto teaches in Fig. 45 that tapered section 123 has a circular flow path.)
“a diameter of the flow path becoming larger gradually toward the tip of the nozzle, and a width of the flow path at the tip of the nozzle is larger than a width of the gap in a cross-sectional view of the straightener along the flow direction.” ( The limitation “a diameter of the flow path becoming larger gradually” describes a cone shape. 
However, Yamamoto does not teach a diameter of the flow path becoming larger gradually toward a tip side.
Richerzhagen teaches a laser device for shaping work pieces using “a laser beam which is injected into a stream of liquid (25). The liquid which is to be formed into a stream (25) by a nozzle channel (29) is fed to the nozzle channel opening (28) such that the flow does not swirl” in abstract. Richerzhagen teaches in Fig. 3, 5 and claim 7 “the nozzle outlet (26) designed as a cone (35)”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the conical nozzle outlet as taught in Richerzhagen after the straightener vane in Yamamoto. It is implied that adding a conical outlet with increasing diameter at the end of straightener vane would obviously achieve a width of the flow path at the tip of the nozzle larger than a width of the gap in a cross-sectional view of the straightener along the flow direction nozzle.  One of ordinary skill in the art would have been motivated to do so because “The invention relates to a method and device for shaping material of work pieces (45) using a laser beam which is injected into a stream of liquid (25). The liquid which is to be formed into a stream (25) by a nozzle channel (29) is fed to the nozzle channel opening (28) such that the flow does not swirl, especially without flow components which are tangential to the nozzle channel axis (32)” as taught by Richerzhagen in abstract of the attached machine translation.)

    PNG
    media_image5.png
    474
    789
    media_image5.png
    Greyscale

Fig. 3 and 5 of Richerzhagen teaches cone shaped outward tapering whereas vane is located above it


    PNG
    media_image6.png
    758
    674
    media_image6.png
    Greyscale

Fig. 1 of Richerzhagen teaches laser peening apparatus 
Regarding claim 7, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is configured to irradiate the laser light in an irradiation direction of the laser light and make the liquid flow in an outflow direction of the liquid that is a  same direction as the irradiation direction of the laser light.” (The claim is interpreted as laser light and liquid flow in the same direction. Fig. 2 teaches nozzle 5 with water stream 5a surrounding laser light 11a wherein the outflow direction of water and laser through nozzle is the same.) 
Regarding claim 8, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is configured to irradiate the laser light in an irradiation direction of the laser light and make the liquid flow in an outflow direction of the liquid and the outflow direction of the liquid and the irradiation direction of the laser light are vertically downward.” (The claim is interpreted as laser light and liquid flow in the same direction. Fig. 2 teaches nozzle 5 with water stream 5a surrounding laser light 11a wherein the outflow direction of water and laser through nozzle is the same.
Yamamoto further teaches in paragraph [79] “the workpiece 1 may be disposed in the lateral direction of or vertically below the water nozzle 5.” Hence it is implied that when workpiece 1 is disposed vertically below the water nozzle 5, the outflow direction of liquid and the irradiation direction of laser light would be vertically downward.)
Regarding claim 19,
“A laser peening processing apparatus according to claim 1, further comprising: a valve configured to control a pressure of the flow of liquid injected towards the surface, to be processed, of the workpiece.” (Pages 10 and 11 of the original disclosure describes “The pipe 13 may have an on-off valve 14 as necessary…. Moreover, a liquid pressure can be adjusted by opening and closing the on-off valve 14. Therefore, the on-off valve 14 takes a role of a pressure control mechanism which controls a pressure of the liquid L injected towards a surface to be processed of the workpiece W.” 
 Fig. 1 and paragraph [69] of Yamamoto teaches “The water stream source 21 supplies water for forming a water stream to generate a partial liquid environment around the surface of the workpiece 1 during irradiation of the laser light 11a onto the workpiece 1. The water stream source 21 may be of a type that supplies the water stream from a water pressure source through an on/off valve.” As the on-off valve in Yamamoto is similar to the on-off valve in the instant claim, a prima facie case of anticipation exists.) 
Regarding claim 20,
“A laser peening processing apparatus according to claim 7, further comprising: a valve configured to control a pressure of the liquid injected towards the surface, to be processed, of the workpiece.” (Similar scope to claim 19 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on May 31, 2022 with respect to claim(s) 1, 7-8, 19-20 have been considered but are not persuasive. 
The applicant amended claim 1 and argues that this makes the invention distinguishable over prior art. However, a rejection is made based on prior art as discussed above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on pages 7-10, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 090 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Yamamoto teaches a laser peening apparatus with a nozzle that emits fluid and laser beam to a workpiece. The nozzle is tapered and have flow straightener to straighten turbulent water stream. Richerzhagen teaches that tapering is cone shaped and gradually increases towards the tip. Richerzhagen further teaches in abstract “The invention relates to a method and device for shaping material of work pieces (45) using a laser beam which is injected into a stream of liquid (25). The liquid which is to be formed into a stream (25) by a nozzle channel (29) is fed to the nozzle channel opening (28) such that the flow does not swirl, especially without flow components which are tangential to the nozzle channel axis (32).” 
Here Yamamoto and Richerzhagen both are solving the same problem of controlling liquid flow through a nozzle. It would have been obvious for a PHOSITA to combine the teachings of Yamamoto and Richerzhagen to achieve predictable result.
 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180281109, Fig. 1
US 20180161928, Fig. 3 
US 8581141, Fig. 23
US 20190255651, Fig. 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA FERDOUSI/Examiner, Art Unit 3761     

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761